Citation Nr: 1708852	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  08-26 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for right hip disability, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for low back disability, to include as secondary to service-connected disabilities.

4.   Entitlement to service connection for right ankle disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   December 2007 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been added to the record.

The Board remanded this matter in February 2011, August 2014, and May 2016 for additional development.   

The issues of entitlement to service connection for right hip, low back, and right ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current right knee disability, diagnosed as knee joint osteoarthritis, was incurred during active duty service.

CONCLUSION OF LAW

The criteria for establishing service connection for a right knee disability, diagnosed as knee joint osteoarthritis, have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The Board notes that tinnitus is not listed as a chronic disability under § 3.309(a). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Initially, the Board concludes that the Veteran has a current right knee disability.  Specifically, the June 2016 VA examination listed a diagnosis of knee joint osteoarthritis.  

The Board finds that the Veteran incurred a right knee injury during his military service.  Specifically, a January 1983 service treatment record noted an assessment 
of right knee plica synovium.  That same month, the Veteran was given a temporary profile for right knee strain.  A February 1983 service treatment record listed         an impression of possible right medial meniscal tear and moderate effusion.             A subsequent treatment report in February1983 concluded with a diagnosis of     right knee chondromalacia.  A March 1983 service treatment record noted the Veteran's complaints of right knee pain.  The report listed a diagnosis of right knee chondromalacia.  A December 1983 emergency treatment report noted the Veteran's complaints of right knee pain.  The report concluded with a diagnosis of possible knee strain.  In July 1991, the Veteran sought treatment for right knee pain that had persisted since a trauma occurring three weeks earlier.  The report concluded with an impression of bruised patella and transverse ligament.  A July 1991 X-ray examination of the right knee revealed an impression of possible effusion.  An August 1992 service treatment record noted the Veteran's history of a right knee injury playing softball four weeks earlier.  The report noted that he has had ongoing right knee pain ever since, and that there is grinding and tightness in the knee.  The report concluded with an assessment of bruising to the right knee capsule and sub patellar.  A May 1995 inservice treatment report noted the Veteran's complaints      of flare-ups of right knee pain and swelling for years during activity.  The report concluded with an assessment of chronic knee pain.  

Having found a current right knee disability and an inservice right knee injury, the Board shall address whether there exists a nexus or link between the two.

Based upon a longitudinal review of the evidence of record, the Board concludes that the Veteran's current right knee disability cannot be reasonably disassociated from his active duty service.  In making this determination, the Board finds the statements and testimony provided by the Veteran to be competent and credible evidence.  Specifically, he reported having ongoing problems with his right knee disability ever since his discharge from military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  The Board also finds that the objective lay evidence of record largely supports the Veteran's contentions herein.  Specifically, an October 1995 VA examination concluded with a diagnosis of right knee strain.  An April 2000 private treatment report from C.B., D.P.M., noted his complaints of right knee pain.  It also concluded with an impression of chronic right knee pain secondary to injury and gait compensation due to service-connected right foot pain.  A May 2006 VA examination noted findings of instability and chondromalacia of the right knee.  A May 2007 VA treatment report noted his complaints of increased right knee pain, along with a diagnosis of right knee strain.  A May 2007 x-ray examination of the right knee revealed very early arthritic change with a little bit of joint narrowing. Finally, a July 2007 VA treatment report noted that most of the Veteran's right knee problem involves his right ankle and foot.   

Resolving all doubt in favor of the Veteran, service connection for a current right knee disability, diagnosed as osteoarthritis of the knee, is warranted.  The Board notes that VA examiners in June 2016 and September 2014 have opined that the Veteran's current right knee disability was not related to his military service. These opinions, however, do not outweigh the April 2000 private medical opinion which concluded with an impression of chronic right knee pain secondary to injury and gait compensation.  Finally, the Veteran's contentions, along with the post service treatment records, suggest that the Veteran has had ongoing problems with his right knee ever since his discharge from military service.  For the reasons set forth above,  the Board finds that service connection for a right knee disability, diagnosed as osteoarthritis of the knee, is warranted.  38 C.F.R. §§ 3.102, 3.303(b).



ORDER

Service connection for a right knee disability, diagnosed as knee joint osteoarthritis,  is granted.


REMAND

The Veteran is seeking service connection for right hip, low back, and right ankle disabilities.  He contends that these conditions were caused or aggravated by his service-connected disabilities.

Pursuant to Board's May 2016 remand, the RO obtained a June 2016 VA medical opinion which concluded that the Veteran's current right knee, right hip, low back, and right ankle disabilities were not caused or aggravated by his service-connected disabilities, including a gait disturbance related to his service-connected right foot disability.  In support of this opinion, the VA examiner noted that there was neither evidence in the medical literature, consensus in the medical community, or evidence in this specific case that supports a causal/aggravation relationship between these conditions and any gait disturbance.

Contrary to the rationale provided, there is evidence specific to this case suggesting a link between gait disturbance and the conditions claimed on appeal.  An April 2000 private physician opinion letter attributed the Veteran's right knee disability  to injury and gait compensation due to right foot pain.  A September 2007 VA treatment report concluded with an assessment of muscular strain of the low back and periarticular soft tissue strain at the knees and ankles, all of which are most likely secondary to right foot pain.  Additionally, a newly received September 2016 opinion letter from a private podiatrist stated that any foot problem can cause gait disturbances which can affect the ankle, knee, hip and back in an adverse manner.  This opinion letter also noted that patients with foot injuries are subject to almost certain development of post-traumatic arthritis.  Moreover, the Veteran is now service connected for a right knee disability.

Under these circumstances, a new medical opinion should be obtained addressing whether the Veteran's current service-connected disabilities, including the resulting gait disturbance, have caused or aggravated the Veteran's claimed right hip, low back, and/or right ankle disabilities. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his right hip, low back, and right ankle disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those contained in the claims file.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After completion of the foregoing, send the claims file to a VA orthopedic specialist to obtain an opinion on whether the Veteran's current low back disability is related to service, and whether the right hip, low back, and/or right ankle were caused or aggravated by his service-connected right foot and right knee disabilities.  If an examination is deemed necessary to respond to    the questions presented, one should be scheduled.  Following review of the claims file, the examiner    should opine as to:

A.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability is etiologically related to his active service, including his low back injury in April 1980.  The examiner should explain why or why not. 

B.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right hip, low back, and/or right ankle disabilities were caused by or permanently worsened beyond normal progression (as opposed to a temporary exacerbation     of symptoms) by his service-connected right foot and right knee disabilities, to include as a result of gait disturbance.

If the right hip, low back, and/or right ankle disabilities are permanently worsened beyond normal progression (aggravated), then the examiner should quantify the degree of aggravation, if possible.  A complete rationale for all opinions expressed should be provided.

3.  After undertaking the above development and any additional development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied issue a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


